Title: To Thomas Jefferson from Craven Peyton, 25 April 1805
From: Peyton, Craven
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Stump Island Apl 25th. 1805
                  
                  James L. Henderson arrived hear a few days past I obtained his deposition & forwarded it to Mr. Hay. he braught with him Deeds from the three youg girls for their warehouse shears with himself & mother as their security to ratify after becoming of age also. Bullocks deed compleat for all the interest including the ware house. which leaves only three now to execute deeds. Henderson made but a short stay. I paid him Four hundred dollars in young Negroes for the four shears in the warehouse I got them at such a reducd. price that I am in hopes the purchase will be satisfactory to you, one of the other shears bought of Anderson the tittle being rather in the doubtfull. he is bound to refund the purchase money if it is not made secure., I will forward all the deeds to you as soon as they are accorded, Anderson applied to John Henderson for his interest in the 15 acres he instantly said it was for me & he woud. not sell at any price, on Anderson saying that he baught it for himself the other observed he woud. considar & give him an answer. at the last district term the Court & Jury pronounced. his administrataship to of been so fraudulently conducted as to lay himself liable for all the debts yet unpaid due from his Father, which must push him Out of all property of all discriptions, I am extremely sorry to be compelled to draft on you but have taken the longest time I coud. & have given the drafts in favour of Geo. Jefferson supposing it woud. be more agreeable to you. although the Money is to be pd off to Men in Richmd. which I have requested him to do. the amt. is £260. Sixty in 90 days & the 200. in Sixty days. If you will be so Obligeing as to name it to Mr. Jefferson & he can pass his word to them in Richmd.,
                  with great respt Y mst. Obt
                  
                     C– Peyton
                     
                  
               